

114 HR 5585 IH: Driver Fatigue Prevention Act
U.S. House of Representatives
2016-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5585IN THE HOUSE OF REPRESENTATIVESJune 24, 2016Ms. Speier (for herself, Mrs. Napolitano, Mr. Brady of Pennsylvania, Ms. Clarke of New York, Ms. Brownley of California, Ms. Schakowsky, and Mr. Cartwright) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Fair Labor Standards Act of 1938 to provide that over-the-road bus drivers are covered
			 under the maximum hours requirements.
	
 1.Short titleThis Act may be cited as the Driver Fatigue Prevention Act. 2.Amendment to the Fair Labor Standards Act of 1938Section 13(b)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 213(b)(1)) is amended by inserting before the semicolon the following: , except a driver of an over-the-road bus as defined in section 3038(a)(3) of the Transportation Equity Act for the 21st Century (Public Law 105–178; 49 U.S.C. 5310 note).
		